EXHIBIT 10.5

LOGO [g82207ex105_001.jpg]

July 25, 2010

CONFIDENTIAL

James A. Bianco, M.D.

Chief Executive Officer

Cell Therapeutics, Inc.

501 Elliot Ave. West #400

Seattle, WA 98119

Dear Dr. Bianco:

This letter (the “Agreement”) constitutes the agreement among Rodman & Renshaw,
LLC, (the “Placement Agent”) and Cell Therapeutics, Inc. (the “Company”), that
the Placement Agent shall serve as the exclusive placement agent for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
private placement (the “Placement”) to potential investors pursuant to an
exemption from the registration requirements of Section 5 of the Securities Act
of 1933, as amended (the “Securities Act”) contained in Section 4(2) thereof
and/or Regulation D thereunder of (i) shares of preferred stock of the Company
(the “Preferred Stock”) and, if convertible, the shares of the Company’s common
stock (the “Common Stock”) issuable upon conversion thereof (the “Underlying
Shares”), (ii) warrants to purchase shares of Common Stock (the “Warrants” and,
together with the Preferred Stock, the Underlying Shares and the Notes, the
“Securities”). The terms of such Placement and the Securities shall be mutually
agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein constitutes that the
Placement Agent would have the power or authority to bind the Company or any
Purchaser or an obligation for the Company to issue any Securities or complete
the Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that the Placement Agent’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agent to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of the Placement Agent with
respect to securing any other financing on behalf of the Company.

SECTION 1. Compensation and other Fees.

As compensation for the services provided by the Placement Agent hereunder, the
Company agrees to pay to the Placement Agent:

(A) A cash fee payable immediately upon the closing equal to 5% of the aggregate
gross proceeds raised in the Placement.

(B) Such number of warrants (the “Rodman Warrants”) to Rodman or its designees
at the Closing to purchase shares of Common Stock equal to 3% of the aggregate
number of shares of Common Stock underlying the Preferred Stock sold in the
Placement. The Rodman

 

1251 Avenue of the Americas, 20th Floor, New York, NY 10020 ¡ Tel: 212 356 0500
Fax: 212 581 5690

www.rodm.com ¡ Member: FINRA, SIPC



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

Warrants shall have the same terms as the warrants (if any) issued to the
Purchasers in the Placement; provided, however, that the exercisability of the
Rodman Warrants shall be subject to, and conditioned upon, satisfaction of the
Conditions (as defined in the warrants issued to the Purchasers in the
Placement).

(B) The Company also agrees to reimburse the Placement Agent’s reasonable
out-of-pocket expenses (with supporting invoices/receipts) incurred in
connection with Rodman’s engagement hereunder equal to the lesser of (i) $50,000
or (ii) 1.6% of aggregate gross proceeds (provided, however, that such expense
cap in no way limits or impairs the indemnification and contribution provisions
of this Agreement). Such reimbursement shall be payable immediately upon (but
only in the event of) the closing of the Placement.

SECTION 2. [INTENTIONALLY DELETED]

SECTION 3. REPRESENTATIONS AND WARRANTIES. Except as set forth in the SEC
Reports (as defined below), which will qualify any representation or warranty
otherwise made herein to the extent of such disclosure, the Company hereby makes
the following representations and warranties set forth below to the Placement
Agent as of the date hereof and as of the Closing Date.

(A) Organization and Qualification. All of the direct and indirect subsidiaries
(each, a “Subsidiary”) of the Company which would constitute a “significant
subsidiary” under Regulation S-X are disclosed in the SEC Reports. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, other than, in the case of
the Securities, restrictions provided in the Transaction Documents or as
otherwise agreed or imposed by a Purchaser), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. The Company and each of the Subsidiaries is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except where the revocation,
limitation or curtailment could not reasonably be expected to result in a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(B) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the “Required Approvals” (as defined in subsection 3(D) below)
and the Shareholder Approval. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(C) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not, subject to the receipt of the Shareholder Approval,
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, as amended and restated from time to
time , bylaws or other organizational or charter documents, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of the Company or any Subsidiary, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.

(D) Filings, Consents and Approvals. Other than the Shareholder Approval and
related matters, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any “Trading Market” (which, for purposes of this Agreement shall
mean the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: The Nasdaq Capital Market or The
Nasdaq Global Market) or Commissione Nazionale per le Società e la Borsa
(“CONSOB”) in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than such as already have been made
(or will be made) by the Company’s counsel with The Nasdaq Stock Market, LLC and
Borsa Italiana S.p.A. (MTA International) and by placement agent counsel with
the Financial Industry Regulatory Authority, Inc. (“FINRA”) and other than any
filings as are required to be made under applicable Federal and state securities
laws (collectively, the “Required Approvals”), and except where the failure to
obtain any such consent, waiver, authorization or order, give any such notice,
or make any such filing or a registration could not reasonably be expected to
result in a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(E) Issuance of the Securities; Registration. The Preferred Stock and the
Warrants are duly authorized and, when issued and paid for in accordance with
the applicable Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company.
Prior to the consummation of the closing of the purchase and sale of the
Preferred Stock and subject to the satisfaction of the Conditions, the Company
will have reserved from its duly authorized capital stock the maximum number of
shares of Common Stock issuable upon conversion of the Preferred Stock. Upon
receipt of the Preferred Stock and the Underlying Shares, the Purchasers will
have good and marketable title to such securities.

(F) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the issuance and
sale of the Securities pursuant to the Transaction Documents. Except as
disclosed in the SEC Reports and except pursuant to Exchange Agreements entered
into with certain holders of the Company’s outstanding 4% Convertible Senior
Subordinated Notes on May 16, 2010, the Company has not issued any capital stock
since its most recently filed periodic report pursuant to the Exchange Act of
1934, as amended (the “Exchange Act”), other than pursuant to the Securities
Purchase Agreement entered into with certain purchasers on May 23, 2010 for the
issuance and sale of shares of Series 5 Preferred Stock and warrants exercisable
to purchase shares of Common Stock, the exercise of employee stock options under
the Company’s stock option plans, the issuance of shares of Common Stock to
employees, directors and consultants pursuant to the Company’s equity incentive
plans, pursuant to the conversion or exercise of securities exercisable,
exchangeable or convertible into Common Stock (“Common Stock Equivalents”)
outstanding as of the date of the most recently filed periodic report pursuant
to the Exchange Act. No Person has any right of first refusal, preemptive right,
right of participation or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and for the various outstanding series of the
Company’s convertible debt, options and warrants described in the SEC Reports,
and except as contemplated by the Exchange Agreement entered into with certain
holders of outstanding warrants on the date hereof (the “Warrant Exchange
Agreement”) and for the warrants issued thereunder and for the Rodman Warrants,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than to the Purchasers and the Rodman Warrants to the Placement
Agent) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities,
other than pursuant to the Warrant Exchange Agreement. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Other than the Shareholder Approval and related matters, no further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities. Except as
disclosed in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

4



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(G) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(H) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as otherwise contemplated by this Agreement or as specifically disclosed
in the SEC Reports and except for the deposit of $39.3 million in cash with the
trustee for the Company’s 4% convertible senior subordinated notes for the
repayment in full of the outstanding amount due on such notes on July 1, 2010
and except for the VAT Disclosure (as defined below), (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting and (iv) the Company has not issued any equity securities to any
officer, director or “Affiliate” (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 of the Securities Act), except pursuant to existing Company
equity incentive plans. Except for the issuance of the Securities contemplated
by this Agreement, the transactions contemplated by the Warrant Exchange
Agreement or as set forth in the SEC Reports, or as otherwise disclosed to the
Purchasers, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed one Trading Day
prior to the date that this representation is made.

(I) Litigation. Except as disclosed in the SEC Reports and except that on
July 12, 2010, CONSOB (1) notified the Company that CONSOB began its preliminary
investigation for its

 

5



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

decision on the administrative proceedings regarding the two claimed violations
by the Company of the provisions of Section 114, paragraph 1 of the Italian
Legislative Decree no. 58/98 due to the asserted late disclosure of certain
information reported, at CONSOB’s request, in the press release disseminated on
December 19, 2008 and March 23, 2009 (as such claimed violations are further
described in the Company’s Form 10-Q for the fiscal quarter ended March 31,
2010) and (2) provided the Company with a preliminary investigation report in
reply to the Company’s defenses to such allegations submitted on January 8, 2010
and except that on (1) June 25, 2010, the Italian Tax Authority (or ITA) issued
notices of assessment to CTI (Europe) based on the ITA’s audit of CTI (Europe)’s
Value Added Tax (or VAT) returns for the years 2006 and 2007 based on similar
findings of the 2003 and 2005 assessments (which 2003 and 2005 assessments were
further described in the Company’s Form 10-Q for the fiscal quarter ended
March 31, 2010) and the assessments, including interest and penalties, for the
years 2006 and 2007 are €2.5 million (or approximately $3.1 million) and
€.8 million (or approximately $1.1 million), respectively and (2) July 14, 2010,
the ITA issued a notice of deposit payment to CTI (Europe) based on the 2005
assessment, including interest and collection fees, for an amount of
€0.9 million (or approximately $1.1 million) as of June 30, 2010 payable in the
third quarter 2010 (such disclosure regarding VAT shall be referred to herein as
the “VAT Disclosure”), there is no Proceeding pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities, or (ii) could, if there were an unfavorable
decision, reasonably be expected to result in a Material Adverse Effect. Except
as disclosed in the SEC Reports and except for a shareholder derivative action,
Souda v. John H. Bauer et. al. (Case No 2:10-cv-00905) filed on June 1, 2010 and
related to the three prior shareholder derivative actions described in the
Company’s Form 10-Q for the fiscal quarter ended March 31, 2010, neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. Except
as disclosed in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary pursuant to the Exchange Act or the Securities Act.

(ii) No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(J) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

(K) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived),

 

6



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except as disclosed herein and except in each case as could not
reasonably be expected to have a Material Adverse Effect.

(L) Regulatory Permits. Except as disclosed in the SEC Reports, the Company and
the Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

(M) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance.

(N) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently employed by
them in connection with the business currently operated by them, that are
necessary for use in the conduct of their respective businesses as described in
the SEC Reports except where the failure to so have could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received any
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person, except for such
as could not reasonably be expected to have a Material Adverse Effect.

(O) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. To the best knowledge of the Company, such
insurance contracts and policies are accurate and complete. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(P) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for

 

7



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, other than
(i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including restricted stock programs, stock option
agreements under any stock option plan of the Company.

(Q) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof
and of the Closing Date of the Placement.

(R) Certain Fees. Except as otherwise provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.

(S) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene in any material respects the rules and regulations of the Trading
Market.

(T) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities, will not be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(U) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company,
which rights are currently not satisfied.

(V) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

(W) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill, other than with
respect to that certain Shareholder Rights Agreement dated as of December 28,
2009 between the Company and Computershare Trust Company, N.A., a federally
chartered trust company as Rights Agent thereunder (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s amended and restated articles of incorporation (or similar charter
documents) or the laws of its state of incorporation that is or could become
applicable to the Purchasers as a result of the Purchasers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and, subject to the Shareholder Approval the Purchasers’
ownership of the Securities.

 

8



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(X) Tax Status. Except for matters that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and
except as disclosed in the SEC Reports and except for the VAT Disclosure, the
Company and each Subsidiary has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company or any Subsidiary.

(Y) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(Z) Accountants. To the knowledge of the Company, Stonefield Josephson, who the
Company expects will express their opinion with respect to the financial
statements to be included in the Company’s next Annual Report on Form 10-K, are
a registered public accounting firm as required by the Securities Act.

(AA) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii) of this
Section 3(BB), compensation paid to the Placement Agent in connection with the
Placement .

(BB) Approvals. The issuance and listing on the Nasdaq Market of the Securities
requires no further approvals, including but not limited to, the approval of
shareholders.

(CC) Regulation D Compliance. Neither the Company, nor any person acting on its
behalf and at its direction, (i) has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer and sale of the Securities, (ii) has made,
directly or indirectly, any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the offer and
sale of the Securities to be integrated with prior offerings by the Company for
purposes of the Securities Act in a manner that would require registration of
such offer and sale under the Securities Act, or (iii) will take any action or
steps referred to in clause (ii) above that would cause the offer and sale of
the Securities to be integrated with future offerings by the Company in a manner
that requires registration of the Securities under the Securities Act.

(DD) “Well-Known Seasoned Issuer” The Company is a “well-known seasoned issuer”
as defined in Rule 405 as promulgated under the Securities Act.

SECTION 4. INDEMNIFICATION. To the extent permitted by law, the Company will
indemnify the Placement Agent and its affiliates, stockholders, directors,
officers, employees and

 

9



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

controlling persons (within the meaning of Section 15 of the Securities Act, or
Section 20 of the Exchange Act) against all losses, claims, damages, expenses
and liabilities, as the same are incurred (including the reasonable fees and
expenses of counsel), relating to or arising out of its activities hereunder,
except to the extent that any losses, claims, damages, expenses or liabilities
(or actions in respect thereof) are found in a final judgment (not subject to
appeal) by a court of law to have resulted primarily and directly from any
indemnified party’s willful misconduct or gross negligence.

(A) Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will notify the
Company in writing of such claim or of the commencement of such action or
proceeding; provided, however that failure to so notify the Company shall not
relieve the Company from any obligation it may have hereunder, except and only
to the extent such failure results in the forfeiture by the Company of
substantial rights and defense, and, if the Company so elects or is requested by
such Placement Agent, the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Placement
Agent and will pay the fees and expenses of such counsel. Notwithstanding the
preceding sentence, the Placement Agent will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for the Placement Agent reasonably determines in writing that it would
be inappropriate under the applicable rules of professional responsibility for
the same counsel to represent both the Company and the Placement Agent. In such
event, the reasonable fees and disbursements of no more than one such separate
counsel will be paid by the Company, in addition to one local counsel. The
Company will have the exclusive right to settle the claim or proceeding provided
that the Company will not settle any such claim, action or proceeding without
the prior written consent of the Placement Agent, which will not be unreasonably
withheld.

(B) The Company agrees to notify the Placement Agent promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this Agreement.

(C) If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the
Placement Agent under the Agreement (excluding any amounts received as
reimbursement of expenses incurred by the Placement Agent).

(D) These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this Agreement or otherwise.

 

10



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

SECTION 5. PLACEMENT AGENT REPRESENTATIONS. Neither the Placement Agent, nor any
person acting on its behalf and at its direction, (i) has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer and sale of the
Securities, (ii) has made, directly or indirectly, any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the offer and sale of the Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act in a manner that
would require registration of such offer and sale under the Securities Act, or
(iii) will take any action or steps referred to in clause (ii) above that would
cause the offer and sale of the Securities to be integrated with future
offerings by the Company in a manner that requires registration of the
Securities under the Securities Act.

SECTION 6. ENGAGEMENT TERM. The Placement Agent’s engagement hereunder will be
for a period of thirty days. The engagement may be terminated by either the
Company or the Placement Agent at any time upon twenty days’ prior written
notice. Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification, contribution and the
Company’s obligations to pay fees actually earned to the date of termination and
reimburse expenses actually incurred and payable by the Company at the date of
termination contained herein and the Company’s obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement. The Placement Agent agrees not to use any confidential information
concerning the Company provided by the Company for any purposes other than those
contemplated under this Agreement.

SECTION 7. PLACEMENT AGENT’S INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that the Placement Agent
is not, and shall not be construed as, a fiduciary of the Company and shall have
no duties or liabilities to the equity holders or the creditors of the Company
or any other person by virtue of this Agreement or the retention of the
Placement Agent, hereunder, all of which are hereby expressly waived.

SECTION 9. CLOSING. The obligations of the Placement Agent, and the closing of
the sale of the Securities hereunder are subject to the accuracy in all material
respects, when made and on the Closing Date, of the representations and
warranties on the part of the Company contained herein, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder, and to
each of the following additional terms and conditions:

(A) No proceedings for that purpose shall have been initiated or threatened by
the Commission, and any request for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Placement Agent. Any filings required to be made by the Company shall have been
timely filed with the Commission.

 

11



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the SEC Reports contain an untrue statement
of a fact which, in the opinion of counsel for the Placement Agent, is material
or omits to state any fact which, in the opinion of such counsel, is material
and is required to be stated therein or is necessary to make the statements
therein not misleading.

(C) Subject to the Shareholder Approval and related matters, all corporate
proceedings and other legal matters incident to the authorization, form,
execution, delivery and validity of each of this Agreement and the Securities
and all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Placement Agent, and the Company shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent (and to the
extent required by any agreement with the Purchasers, the Purchasers) dated as
of the Closing Date, in form and substance the same as the opinion provided to
the Purchasers.

(E) Except as disclosed in the SEC Reports, neither the Company nor any of its
Subsidiaries shall have sustained since the date of the latest audited financial
statements included the SEC Reports, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the SEC
Reports and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the SEC Reports, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the SEC Reports.

(F) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Common Stock shall be listed and admitted and authorized for trading
on The Nasdaq Capital Market, and satisfactory evidence of such actions shall
have been provided to the Placement Agent. The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from The Nasdaq Capital Market, nor has the Company
received any information suggesting that the Commission or The Nasdaq Capital
Market is contemplating terminating such registration or listing, except as
disclosed in the SEC Reports.

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, The Nasdaq Capital Market or the NYSE Alternext US or
in the over-the-counter market, or trading in any securities of the Company on
any exchange or in the over-the-counter market, shall have been suspended or
minimum or maximum prices or maximum ranges for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii)

 

12



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

a banking moratorium shall have been declared by federal or state authorities or
a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, (iii) the United States
shall have become engaged in hostilities in which it is not currently engaged,
the subject of an act of terrorism, there shall have been an escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities.

(H) Subject to the Shareholder Approval, no action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of the Closing Date which would prevent the issuance or sale of the Securities
or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company.

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

(J) The Company shall have entered into a securities purchase agreement or
subscription agreement with each of the Purchasers and such agreements shall be
in full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.

(K) If required, in the reasonable judgment of the Placement Agent, the Company
shall make or authorize Placement Agent’s counsel to make on the Company’s
behalf, an Issuer Filing with the FINRA Corporate Financing Department pursuant
to FINRA Rule 5110 and pay all filing fees required in connection therewith, and
the Closing shall be deferred until the receipt of a “no objections” letter from
the Corporate Financing Department.

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request in connection with the performance of its services
hereunder.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived.

 

13



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

Any dispute arising under this Agreement may be brought into the courts of the
State of New York or into the Federal Court located in New York, New York and,
by execution and delivery of this Agreement, the Company hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of aforesaid courts. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. If either party shall commence an action or proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

SECTION 11. Entire Agreement/Misc. This Agreement embodies the entire agreement
and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof, with the
exception of the prior letter agreements between the Company and the Placement
Agent relating to prior offerings, including but not limited to those letter
agreements dated November 29, 2007, December 20, 2007, April 29,
2008, September 15, 2008, October 21, 2008, November 26, 2008 (as amended),
December 5, 2008, April 8, 2009, May 11, 2009, July 22, 2009, August 19,
2009, January 13, 2010, March 30, 2010 and May 23, 2010 each of which shall
continue in accordance with their terms. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect or any other provision of
this Agreement, which will remain in full force and effect. This Agreement may
not be amended or otherwise modified or waived except by an instrument in
writing signed by both the Placement Agent and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable.
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

SECTION 12. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

14



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

Very truly yours,

 

RODMAN & RENSHAW, LLC By:  

/s/ David Horin

    Name:   David Horin     Title:   CFO     Address for notice:

1251 Avenue of the Americas, 20th Floor

New York, NY, 10020

Attention: General Counsel   Facsimile: (646) 841-1640  

 

15



--------------------------------------------------------------------------------

Cell Therapeutics, Inc.

 

Accepted and Agreed to as of

the date first written above:

CELL THERAPEUTICS, INC.

 

By:  

/s/ James A. Bianco, M.D.

  Name: James A. Bianco, M.D.   Title: Chief Executive Officer

Address for notice:

501 Elliot Ave. W #400

Seattle, WA 98119

Attention: James A. Bianco, M.D.

Facsimile: (206) 284-6114

 

16